Exhibit 10.46

 

THIRD AMENDMENT TO MANAGEMENT AGREEMENT

 

This THIRD Amendment to Management Agreement (this “Amendment”) is dated
December 18, 2018, by and among Coca-Cola Bottling Co. Consolidated, a Delaware
corporation, Piedmont Coca-Cola Bottling Partnership (formerly known as Carolina
Coca-Cola Bottling Partnership), a Delaware general partnership (the
“Partnership”), CCBC of Wilmington, Inc., a Delaware corporation, Carolina
Coca-Cola Bottling Investments, Inc. (as successor to Piedmont Partnership
Holding Company), a Delaware corporation, and Coca-Cola Ventures, Inc.
(successor in interest to Palmetto Bottling Company), a Delaware corporation.

 

Statement of Purpose

 

WHEREAS, the parties hereto are parties to that certain Management Agreement,
dated as of July 2, 1993, which was amended by that certain First Amendment to
Management Agreement, effective as of January 1, 2001, and that certain Master
Amendment, dated as of January 2, 2002 (as amended, the “Management Agreement”),
which provides for the operational management of the Partnership; and

 

WHEREAS, the parties hereto now desire to amend the Management Agreement to
extend the term thereof as described below in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.Amendment of Section 7.02.  Section 7.02 of the Management Agreement is hereby
deleted and the following paragraph is hereby substituted in lieu thereof:

 

“7.02.  Duration.  Unless terminated pursuant to Section 7.03 below, this
Agreement shall expire or terminate concurrently with the expiration or
termination of the Partnership Agreement.”

 

2.Miscellaneous.  The Management Agreement, as amended by this Amendment, shall
remain in full force and effect, and this Amendment shall be deemed to be
incorporated into the Management Agreement and made a part thereof.  This
Amendment may be executed by facsimile or PDF and in counterparts, each of
which, when so executed, shall be deemed an original, and all such counterparts
together shall constitute one and the same instrument.  This Amendment is
executed in the State of North Carolina and shall be governed by and interpreted
in accordance with the laws of the State of North Carolina, without reference to
its conflict of laws provisions.

 

[Signature page follows on next page.]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf by its duly authorized representative effective as of the
date first written above.

 

 

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

 

 

 

 

By:

 

/s/ E. Beauregarde Fisher III

 

 

 

Name: E. Beauregarde Fisher III

 

 

 

Title:   Executive Vice President and General Counsel

 

 

 

 

 

 

 

 

 

Piedmont Coca-Cola Bottling Partnership

 

 

 

 

 

By:

 

Coca-Cola Bottling Co. Consolidated, its manager

 

 

 

 

 

By:

 

/s/ E. Beauregarde Fisher III

 

 

 

Name: E. Beauregarde Fisher III

 

 

 

Title:   Executive Vice President

 

 

 

 

 

 

 

 

 

CCBC OF WILMINGTON, INC.

 

 

 

 

 

By:

 

/s/ E. Beauregarde Fisher III

 

 

 

Name: E. Beauregarde Fisher III

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

CAROLINA COCA-COLA BOTTLING INVESTMENTS, INC.

 

 

 

 

 

By:

 

/s/ Brent Hastie

 

 

 

Name: Brent Hastie

 

 

 

Title:   VP Special Projects

 

 

 

 

 

 

 

 

 

COCA-COLA VENTURES, INC.

 

 

 

 

 

By:

 

/s/ E. Beauregarde Fisher III

 

 

 

Name: E. Beauregarde Fisher III

 

 

 

Title:   Vice President

 

 

 

 

 

 